Morrill, C. J.
The points arising in this case call for a construction of the statutes relative to rents, and more especially the landlord’s lien upon the crops of the tenants for the payment of rents.
The facts, in short, are, that one Cuney and Butler, on the 7th of June, 1867, leased of Mathews, administrator, etc., a certain plantation in Austin county, for two thousand dollars, payable 1st of January, 1868, being the time of the expiration of the lease, and mortgaged to secure the payment of the rent, among other things, all the cotton and corn that might be raised on the place during the year 1867.
It further appears that in the month of December, 1867, the defendant, Burke, in the county of Harris, possessed and claimed as his own property fifteen bales of the cotton, raised and grown upon the leased plantation, holding the cotton adversely to the *433claim of the landlord’s mortgage and statutory lien. The landlord sequestered the fifteen bales of cotton, whereupon such proceedings were had that an issue was formed to try the respective rights of property between the landlord claiming the cotton as landlord and mortgagee, and Burke, claiming the same as a purchaser for full value paid, and without notice of any prior incumbrance.
A verdict and judgment was rendered in favor of Burke, and the landlord appeals, and assigns as error the rulings of the district judge.
The distinguished counsel have very kindly furnished us with printed briefs, evincing extensive research, but principally upon the. question whether the tenant could legally mortgage the products of the farm before he had taken any step towards farming ? or whether what does not exist—is not in esse—has not even germinated, can be mortgaged ? We premise that it was upon this point that the district judge held the mortgage invalid.
We do not, in this case, feel bound to follow the counsel in their argument touching the laws of England, France, and the aborigines of this State, because our own statutes furnish all the laws necessary to decide the case.
Even without a mortgage made by the tenant, the statutes (Arts. 5027 to 5037) expressly mortgage “ the crop that maybe raised on the rented premises,” over other creditors, for the payment of the amount due landlords for rent. They also provide, at least impliedly, and substantially, that this landlords’ Hen exists and holds the crop so long as it remains on the premises, and even if the tenant should remove it off the premises, still the lien attaches thereto till “the first day of January next after the maturity of the crop.” (Art. 5033.)
The agreement made by the parties that the cotton in controversy was raised and grown upon the rented plantation, and was a part of the crop of 1867, coupled with the fact that the same was seized by the officer, at the instance of the landlord, Hi December of that year, is decisive of the controverted *434points. Whoever purchased, it previous to the first of January, 1868, held it in trust for the payment of the rent due the landlord. Good faith and innocence, and ignorance of the statutory lien in this or any other similar case, forms no defense to the purchaser. The statutes of the State inform all persons that a lien exists upon all products and crops of a rented place for the payment of the rent till the first day of January succeeding the raising the crop, and these same statutes bid all purchasers of cotton to beware how they purchase till that time. It is not our province to decide upon the hardness of a statute in its application to a particular case, or to pronounce it good or bad, but simply to say what the statutes provide in a given-state of things.
The bills of exception taken on the trial in the District Court show that the plaintiff proposed to prove that the rents were still due, and upon objection thereto by the defendant the court sustained the position taken by the defendant. In this the court erred; and for this and other errors, apparent from the positions taken in this opinion, the judgment is reversed and remanded.
Reversed and remanded.